— Order unanimously affirmed, without costs. Memorandum: Plaintiff appeals from an order granting summary judgment dismissing her complaint against the City of Rochester. On the argument of the appeal plaintiff withdrew, as against the defendant city, the first cause of action alleging negligence and the third cause of action alleging strict products liability. The fourth cause of action based on violations of the New York State Labor Law, the Rules of the Board of Standards and Appeal, and alleging various OSHA violations was also properly dismissed (see Cwick v City of Rochester [appeal No. 1], 107 AD2d 1072). Plaintiff has alleged a maritime tort and the rule as stated in Robins Dry Dock Co. v Dahl (266 US 449, 457) applies to her claims against defendants who are strangers to the employment relationship as well as to claims against Cwick’s employer (see Lindsay v McDonnell Douglas Aircraft Corp., 460 F2d 631, 635; Schaeffer v Michigan-Ohio Nav. Co., 416 F2d 217, 221; see, also, Sieracki v Seas Shipping Co., 149 F2d 98, 99-100, affd 328 US 85). (Appeal from order of Supreme Court, Monroe County, John J. Conway, J. — dismiss causes of action.) Present — Dillon, P. J., Hancock, Jr., Callahan, Den-man and Green, JJ.